Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-12, 14-19 and 21-22 are pending.
	Claims 1, 6, 12 and 14 are currently amended.
Claim 22 is newly added.
Claims 15-19 and 21 are withdrawn. See Final Rejection 9/30/2021.
	Claims 1-12, 14 and 22 are examined.

Withdrawn rejections
	The rejection of claims 1-12 and 14-21 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the recitation of Table 1 is not permitted. See MPEP 2173.05(s), which states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation be reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”
There is no evidence that the information from Figure 7 cannot be reproduced in claim 22. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12 remain rejected and claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Molina (Molina, et al. ISHS Acta Horticulturae 1114: XXIX International Horticultural Congress on Horticulture: Sustaining Lives, Livelihoods and Landscapes (IHC2014): IX International Symposium on Banana: ISHS-ProMusa Symposium on Unravelling the Banana's Genomic Potential. 227-230. 2016) in view of Khayat (Khayat et al. Banana Improvement: Cellular, Molecular Biology and Induced mutations. Chapter 9. Food and Agriculture Organization. 2004) and Bucher (Bucher, et al. Current Opinion in Plant Biology. 15: 503-510. 2012), 
The claims encompass a method for producing a banana plant with resistance to Fusarium oxysporum Cubensis TR4 (FOC TR4). The method of claim 1 comprises: a) exposing banana meristem to a demethylating agent, thereby activating a retro-transposable element; b) detecting a genomic marker associated with resistance to FOC TR4 by Southern blot; c) rooting the meristems to regenerate a banana plant with FOC TR4 resistance (also claims 10-12). The southern blot hybridization is conducted with a retrotransposon(RT)-specific probe (claim 7), Ban-1 (claim 8).
Molina teaches a method of producing a banana plant with tolerance to Fusarium oxysporum Cubensis TR4 by selection of somaclonal variants of banana (page 228, paragraph 2; table 1), banana plants were grown from tissue culture (page 228, paragraph 4) which one of ordinary skill in the art would recognize to implicitly encompass rooting the meristem that exhibited resistance and regenerating one or more banana plants. Observation of an absence of yellowing in the leaves is inherent to FOC TR4 resistance as yellowing in the leaves was known to be a symptom of Fusarium wilt in banana.  The banana plant provided by Molina would inherently comprise a genomic marker associated with the plant’s FOC TR4 resistance.
Molina does not explicitly state activation and intensification of a retrotransposable element.
Molina does not teach Southern blot hybridization conducted with an RT-specific probe, Ban-1.
Khayat teaches somaclonal variants are due to the activation of a retrotransposable element (abstract). Khayat teaches detection of retro-transposable element in somaclonal variants of Banana with Southern blot using Ban-1 probe (Figure 7 and 8). 
Bucher teaches that it was known in the art that retro-transposable elements are regulated by methylation (page 503, right column, paragraph 2) and that DNA demethylation activates retro-transposable elements (page 506, left column, paragraph 3).  
It would have been obvious to modify the method of inducing somaclonal variation of Molina to include demethylation as taught by Bucher because inducing somaclonal variation in banana has been found to successfully produce variation which is resistant to Fusarium oxysporum Cubensis TR4. Because RTs were known to cause somaclonal variation, that demethylation activates RTs and that using the Ban-1 probe with southern blot was a known method for detecting RTs in banana, it would have been obvious to use the Ban-1 probe by southern blot as taught by Khayat to detect retro-transposable elements responsible for conferring FOC TR4 resistance in the somaclonal variants of Molina.
Claims 2-6, 9 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Molina in view of Khayat and Bucher in further view of Kadota (Kadota and Niimi. Plant Cell, Tissue and Organ Culture. 72: 261-265. 2003) and Madlung (Madlung et al. Plant Physiology. 129: 733-746. 2002).
The claimed invention is drawn to the demethylating agent being a DNA-methyltransferase inhibitor (claim 2), specifically decitabine (claims 3 and 4), exposing the meristem to the demethylating agent in two or more propagating cycles until the intensification reaches a plateau (claims 5-6 and 14) and that the meristem is subjected to micropropagation with TDZ prior to exposing to a demethylating agent (claim 9). 
Molina in view of Khayat and Bucher does not teach use of a demethylating agent, decitabine to induce somaclonal variation in two or more propagating cycles until intensification reaches a plateau.  
Molina in view of Khayat and Bucher does not teach the use of TDZ prior to exposing the meristem to a demethylating agent.
Madlung teaches 5-aza-2’-deoxycytidine (decitabine) is an inhibitor of DNA methyltransferase (abstract). Madlung teaches that treatment with decitabine in Arabidopsis as a demethylating agent (page 733, right column, paragraph 2). Madlung further teaches treating both F-2 and F3 cycles of plant with decitabine (page 736, left column, paragraph 3). The teachings of Madlung are implicit that a plateau in intensification resulting from exposure to the demethylating agent was reached in that Madlung teaches the results of the experiment were repeated 5 times (page 736, left column, paragraph 3); if treatment had not been sufficient one would expect to see variability as a result of insufficient treatment effect.  
Kadota teaches that TDZ is known to produce good results for shoot regeneration and shoot proliferation of cells in vitro (page 261, paragraph bridging left and right columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment of meristem of Molina in view of Khayat and Bucher to include both treatment with TDZ because it would be beneficial to increase the rate of survival of treated meristem exposed to decitabine as taught by Madlung. It would have been obvious to expose the meristem to decitabine because it was known that demethylation causes activation of RT.
Therefore, the claimed invention is rendered obvious over Molina in view of Khayat and Bucher and in further view of Madlung and Kadota.

Applicant’s arguments
The applicant’s arguments presented in the remarks and declaration made by Dr. Eli Khayat under rule 132, each filed 05/29/2022, have been fully considered.	
The applicant argues that it is unclear why the resistant bananas of Molina would exhibit activated retrotransposons and that a Ban-1 probe may be used. The applicant argues that somaclonal variants are not necessarily due to retrotransposable elements and that the results are unexpected in the current application because epigenetic or other genetic mechanisms could have been responsible. 
This argument has been fully considered but it is not persuasive. Molina was not presented to explicitly address the limitation of retrotransposons. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Khayat teaches somaclonal variants are due to the activation of a retrotransposable element (abstract). Khayat teaches detection of retro-transposable element in somaclonal variants of Banana with Southern blot using Ban-1 probe (Figure 7 and 8). Molina teaches a method of producing a banana plant with tolerance to Fusarium oxysporum Cubensis TR4 by selection of somaclonal variants of banana (page 228, paragraph 2; table 1). it would have been obvious to use the Ban-1 probe by southern blot as taught by Khayat to detect retro-transposable elements responsible for conferring FOC TR4 resistance in the somaclonal variants of Molina.
The applicant argues that Figure 7, which is also Figure A in the Rule 132 Declaration filed 5/29/2022, that two specific bands were detected which were intensified by successive cycles of tissue culture and demethylation, would not have been possible to obtain other than by applying the methods claimed. The applicant argues that several banding patterns were observed but only plants expressing this particular banding pattern were found to be resistant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differences in banding patterns) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that Figure 7 of the drawings and Figure A in the Rule 132 declaration filed 5/29/2022 are unclear but particularly Figure A, which has included a ladder and size of the RT in base pairs but these features are too blurry to read. However, as the claim is currently recited it was known that RTs were responsible for variation in somaclonal variants and using a Ban-1 probe to detect them in banana. Molina taught resistance to FOC TR4 in bananas from somaclonal variants. It would have been obvious to screen the resistant bananas from Molina for loci associated with resistance.
The applicant argues that the claimed method cannot be obvious because it requires combining different steps in non-obvious sequence; specifically, a demethylation step followed by a selection in vitro of the pattern, then using growth hormone that will create rapid cell division (TDZ), then continuing to subculture for many cycles, then screening half the population and growing the other half, then screening in the field would not have been obvious. The applicant argues the examiner relies on hindsight bias to conclude that the claimed invention is obvious.
This argument has been fully considered but it is not persuasive. 
Dr. Khayat argues that Molina’s disclosure does not teach somaclonal variation in the same way as instantly claimed (point 6 of the declaration, page 2). 
This argument has been fully considered but it is not persuasive. Molina teaches a method of producing a banana plant with tolerance to Fusarium oxysporum Cubensis TR4 by selection of somaclonal variants of banana (page 228, paragraph 2; table 1). While Molina does not teach use of a demethylating agent, it was known at the time of filing that retrotransposons are a source of somaclonal variation and that demethylation activates retrotransposons. Khayat teaches somaclonal variants are due to the activation of a retrotransposable element (abstract). Bucher teaches that it was known in the art that retro-transposable elements are regulated by methylation (page 503, right column, paragraph 2) and that DNA demethylation activates retro-transposable elements (page 506, left column, paragraph 3).  In the creation of the resistant bananas of Molina it doesn’t appear the applicant has done any steps differently besides running a southern blot probe as the applicant’s intended point of patentability. If applicant has reason to believe the resistance created by their method results in resistant bananas distinct from Molina, the applicant is encouraged to demonstrate this distinction.
Dr. Khayat argues that Khayat teaches away from RTs being responsible for mutations in bananas because Khayat teaches there are other sources of variation besides RTs.  
This argument has been fully considered but it is not persuasive. Suggestion of desirable alternatives in the prior art is not necessarily negating a suggestion of the claimed invention. See MPEP 2143.01. While Khayat may teach other potential sources of somaclonal variation, Khayat teaches that RTs were at least in part responsible for the somaclonal variation observed (abstract, last sentence). However, even if Khayat had only suggested the possibility that RTs were responsible for somaclonal variation, one of ordinary skill in the art would have reason to try screening plants observed to have resistance to FOC TR4 (such as in those taught by Molina) for RTs.  
Dr. Khayat argues that the banding pattern shown in Khayat is different from the particular banding pattern of Figure A of the declaration or Figure 7 of the drawings. Dr. Khayat argues that the banding pattern relied on to identify resistant lines is unique was only achieved by demethylation of the DNA.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differences in banding patterns) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If there is a difference between the banding pattern of the instant application and what would be expected if the Ban-1 probe is used on the FOC TR4-resistant banana plant of Molina, the applicant is advised to demonstrate this as evidence of an unexpected result to overcome the rejection under 35 USC 103. The applicant is further advised to support the interpretation of a result using a Ban-1 probe with Southern blot as a quantitative assay rather than a qualitative one if this is required to determine a difference. Further, it is noted that purification or “intensification” of a sample by conducting successive rounds of RT activation would not differentiate the starting banana plant. If the applicant used this for selection of a banana plant with enhanced resistance to FOC TR4 the applicant is encouraged to include a selection step in the claimed method and to demonstrate a difference in FOC TR4 resistance in the resulting plant.
Additionally, the use of the Ban-1 probe in banana by Khayat was not presented to address the limitation of finding resistance to FOC TR4. It would have been expected that screening the resistant banana plants identified by Molina would produce the same banding pattern as claimed by the applicant. If there is a distinction in the resistance to FOC TR4 in the bananas of the instant application from the FOC TR4 resistant bananas of Molina, the applicant is encouraged to demonstrate this distinction.

Conclusions
	Claims 1-12, 14 and 22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663